Citation Nr: 0333879	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1942 to January 1946.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the veteran 
has PTSD that is related to an in-service stressor.

3.  The veteran engaged in combat with the enemy.

4.  The veteran's lay testimony regarding his in-service 
stressors is credible and consistent with the circumstances, 
conditions, and hardships of his service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, PTSD was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied the veteran 
this benefit in a rating decision dated June 2002, and 
thereafter, the veteran appealed the decision to the Board.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

After the VCAA was enacted, in March 2002, the veteran filed 
his claim for service connection for PTSD.  Since then, the 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As explained below, in this 
case, the record establishes that, while the veteran's appeal 
was pending, VA complied with the notification and 
development provisions of the VCAA.  Even assuming otherwise, 
given the favorable outcome of the Board's decision, 
explained below, the veteran is not prejudiced by any failure 
to remand for additional development.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Specifically, in a letter dated March 2002, a rating decision 
dated June 2002, a letter notifying the veteran of that 
decision, a statement of the case issued in October 2002, and 
a supplemental statement of the case issued in March 2003, 
the RO informed the veteran of the reasons for which his 
claim had been denied and the evidence still needed to 
substantiate his claim, and explained to him who was 
responsible for obtaining such evidence.  The RO also 
notified the veteran of all regulations pertinent to his 
claim, including those involving VA's newly defined duties to 
notify and assist, provided him over a year from notice of 
the newly enacted provisions to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claim, and reconsidered 
that claim pursuant to the VCAA.  The RO also assisted the 
veteran in fully developing all of the evidence relevant to 
his claim by obtaining records of the veteran's VA treatment 
for PTSD and affording him a VA examination of his 
psychiatric complaints.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2003).  

II.  Analysis of Claim

The veteran seeks service connection for PTSD.  In written 
statements submitted while this appeal was pending, the 
veteran asserted that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include witnessing and engaging in combat and being buddies 
with servicemen who were killed in action. 

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended while the veteran's appeal was pending, effective 
March 7, 2002.  This amendment addresses the type of evidence 
that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (codified as amended at 38 
C.F.R. § 3.304(f) (2003)).  In this case, the veteran is not 
claiming that he developed PTSD as a result of a personal 
assault that occurred in service. Therefore, this amendment 
does not substantively affect the veteran's claim.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2003).

The evidence in this case satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. § 
3.304(f), because it shows that the veteran has been 
diagnosed as having PTSD secondary to an in-service stressor.  
This evidence, specifically, VA outpatient treatment records 
dated in 2002 and an October 2002 opinion of a VA 
psychiatrist, indicates that the veteran meets the criteria 
for PTSD, has been receiving counseling in a mental health 
clinic for that disability, and developed that disability 
secondary to military stressors.  

The evidence also includes an opinion of a VA examiner 
(psychiatrist) ruling out a diagnosis of PTSD secondary to an 
in-service stressor.  In May 2002, this examiner evaluated 
the veteran for compensation purposes and found that he did 
not complain of PTSD until he had a stroke, had no classic 
signs of PTSD, and could not relate his alleged PTSD to a 
particular in-service stressor.  The examiner indicated that 
the veteran may very well have been exposed to stressors in 
service, but was having a difficult time articulating their 
nature.  The examiner explained that the veteran was 
suffering from depression, which is a very common phenomenon 
that occurs following a cerebrovascular accident, 
particularly with regard to the elderly.  This depression was 
in turn causing pseudodementia, which was hindering the 
ability of the veteran to express himself.  The examiner 
concluded that the depression was due to the accident, not to 
the veteran's war experiences.  The examiner diagnosed 
depression secondary to a cerebrovascular accident.

The law provides that when there is an approximate balance of 
positive and negative evidence of record regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  In this case, the aforementioned 
medical opinions provide such a balance.  The VA 
psychiatrist's opinion rendered in October 2002 is completely 
favorable to the veteran as it diagnoses PTSD and links that 
disability to service.  The VA examiner's opinion rendered in 
May 2002 is completely unfavorable to the veteran as it 
diagnoses another psychiatric disability and does not link 
that disability to the veteran's service.  The Board accords 
these opinions equal weight.  Both were rendered by 
psychiatrists and are credible.  The favorable opinion is 
based on records of the veteran's treatment at the VA and the 
histories he reported during treatment visits.  The 
unfavorable opinion is based on one evaluation, but includes 
more comprehensive rationale.  

These opinions clearly yield a balance of positive and 
negative evidence.  In light of the foregoing, the Board 
finds that there is an approximate balance of positive and 
negative evidence of record regarding the issue of whether 
the veteran has PTSD that is related to an in-service 
stressor.

Having submitted a diagnosis of PTSD that is linked to a 
claimed in-service stressor, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2003).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the veteran has alleged that he engaged in 
combat with the enemy.  The veteran's DD Form 214 confirms 
this assertion and indicates that the veteran received a 
commendation or award for such combat, specifically, the 
Combat Infantryman Badge.  It also shows that the veteran 
participated in multiple battles and campaigns, including 
Bismarck Archipelago, New Guinea, and Northern Solomons, and 
received other commendations and awards for his service, 
including a World War II Victory Medal.  In light of these 
facts and because the alleged stressors are related to the 
veteran's engagement in combat with the enemy, the question 
becomes whether the veteran's lay testimony regarding these 
stressors is credible and consistent with the circumstances, 
conditions, and hardships of his service.

The veteran has provided very little information regarding 
the circumstances of his service.  He has provided the full 
names of three buddies who were killed in action and their 
companies, battalions, regiments and divisions.  In addition, 
he has indicated that he experienced combat.  The RO did not 
request the veteran to provide any additional information 
regarding his service and it did not attempt to verify that 
the three buddies who the veteran identified actually were 
killed in action.  The Board has no reason to doubt the 
credibility of the veteran.  As previously indicated, 
according to his service personnel and medical records, he 
served during World War II in various battles and campaigns 
and was awarded a Combat Infantryman Badge.  In addition, he 
suffered multiple shell fragment wounds.  This evidence is 
sufficient to show that the veteran's lay testimony regarding 
combat and the deaths of his buddies is credible and 
consistent with the circumstances, conditions, and hardships 
of his service.

In sum, the Board finds that the veteran has been diagnosed 
with PTSD secondary to an in-service stressor, engaged in 
combat with the enemy, and provided testimony of his in-
service stressors that is credible and consistent with the 
circumstances, conditions, and hardships of his service.  
Based on these findings, the Board concludes that the 
veteran's PTSD was incurred in active service.  As the 
evidence support the veterans claim for service connection 
for PTSD, that claim must be granted.

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



